          Case 5:19-cr-40081-HLT Document 85 Filed 12/01/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                            Case Number: 19-40081-HLT

ANTONIO BROWN,

                              Defendant.


                                MEMORANDUM AND ORDER

       The district judge referred Defendant Antonio Shannon Donovan Brown’s Emergency

Motion to Reopen Detention Hearing and for Pretrial Release (ECF 84) to the undersigned. See

FED. R. CRIM. P. 59(a). After Brown was initially arrested in this case in August of 2019, the

court ordered him detained given the risk of harm that his release would pose to the safety of others

and the community. (ECF 12.) In October, Brown moved to reopen detention and the court

granted his release based on a new release plan that appeared targeted to curb his dangerous

behavior. (ECF 20-25.) Approximately three months later, the court revoked his bond because

he had amassed varied, widespread, and rampant violations. (ECF 38.) In August 2020, Brown

again moved to reopen detention, which the court denied. (ECF 72, 78.) Now, Brown once

again seeks release. (ECF 84.) This time, he seeks release on the grounds that he tested positive

for COVID-19 and is dissatisfied with the care he is receiving at the facility where he is being

detained, CoreCivic in Leavenworth, Kansas. The court sympathizes with anyone suffering from

COVID-19, but the court must analyze whether Brown’s release is warranted based on the

applicable legal standard. In this case, Brown has not invoked any applicable procedural vehicle.

His motion is therefore denied without prejudice to be renewed, if at all, as set forth below.
          Case 5:19-cr-40081-HLT Document 85 Filed 12/01/20 Page 2 of 8




I.     BACKGROUND

       The indictment charges Brown with four counts: (1) possession with intent to distribute

 50 grams or more of methamphetamine, (2) possession with intent to distribute a mixture

 and substance containing cocaine, (3) possession of a firearm (namely, a Walther 9mm caliber

 pistol) after having been previously convicted of aggravated robbery, and (4) possession of

 that firearm in furtherance of the drug trafficking crimes charged in Counts 1 and 2. (ECF

 1.) These charges arose from an incident in which law enforcement officers responded to a

 call about shots being fired from a car in Lawrence, Kansas, during the early morning hours of

 May 10, 2019. Officers saw co-defendant Bounsouay Khanya exit the driver’s side of the

 vehicle in question, and they saw defendant Brown exit the front-seat passenger’s side. They

 found three spent 9mm shell casings on the ground at a location that indicated the shots were

 fired from the passenger side of the vehicle. Under the front passenger seat, they found the

 Walther 9mm firearm. On the front passenger seat, they found a loose 9mm bullet under a

 wallet containing Brown’s identification. During a pat down of Khanya, they found a large sum

 of cash and six baggies with cocaine. They found more cocaine, marijuana, methamphetamine,

 stacks of money, and drug paraphernalia in backpacks on the front driver’s-side floorboard

 and in the trunk. They also found another 9mm round and cell phones that belong to Khanya

 with text messages of him dealing drugs.    (ECF 71.) Brown and Khanya were arrested and

 appeared before the court on August 26, 2019.

       Khanya waived a detention hearing, but Brown contested detention. At the end of the

 detention hearing, the court ordered Brown detained pending trial because the court could not

 fashion conditions of release that would reasonably assure the safety of others. The court relied

 on the nature and circumstances of the offenses charged, which suggested that Brown and

                                                2
         Case 5:19-cr-40081-HLT Document 85 Filed 12/01/20 Page 3 of 8




Khanya were dealing drugs and that Brown fired shots from a vehicle in a public setting because

all indicia of gun use correlated to the passenger side of the vehicle; that Brown is facing a

lengthy period of incarceration that is indicative of the seriousness and dangerousness of his

conduct in the alleged offense; that the offense is a crime of violence involving gunshots fired

at a nearby vehicle in a public setting; that the offense involves drug distribution activities and

a firearm; and that the government appeared to have strong evidence against Brown. In

considering Brown’s history and characteristics, the court recognized that he is unemployed; he

has a history of drug use as shown by his failure to comply with release conditions relating to

drug use and/or testing as required by his Douglas County probation officer(s); he has a

significant prior criminal record, including convictions for aggravated robbery and attempted

aggravated battery and numerous other arrests; and he has a prior record of failing to comply with

conditions of release. In addition, he was on probation at the time of the current offense. And,

the threat of his continued involvement with drugs and guns if he were released poses a serious

risk of danger to the community. (ECF 12.)

       On October 30, 2019, Brown filed a Motion to Reopen Detention Hearing and for Release

on Conditions, citing “new information.” (ECF 20.) Relying primarily on Brown’s new

release plan to live with his aunt in Lansing, Kansas, the court granted Brown’s motion on the

condition that (among other things) he reside with his aunt and secure full-time employment.

(ECF 25, at 2.)

       On January 24, 2020, Pretrial Services filed a petition to revoke Brown’s bond. (ECF

38.) The alleged violations were widespread. On January 5, 2020, he was involved in a

domestic dispute in Lawrence in which the alleged victim was Konner Durham. During the

incident, Brown and Durham’s three small children were in the backyard. After the incident,

                                                3
         Case 5:19-cr-40081-HLT Document 85 Filed 12/01/20 Page 4 of 8




domestic violence charges were filed against Brown, Durham obtained a Protection from Abuse

order against him, and Brown continued to stalk, harass, and intimidate Durham. Brown had

also violated his bond by violating his curfew (four times), failing to report for substance abuse

treatment and testing (four times), failing to maintain employment as required, and losing his

place to live with his aunt because she no longer wanted him living with her.

       On February 13, the court revoked Brown’s bond. (ECF 42.) The court found that no

conditions of release would reasonably assure that he would not pose a danger to the safety of

others given his pattern of domestic abuse, harassment, intimidation, and stalking of Durham;

subjecting others in Durham’s vicinity during these incidents to a risk of harm, including their

three small children. The court also found that Brown was unlikely to abide by any conditions

the court may impose given his pattern of disregard for his release conditions, which “leads the

court to believe that he has not and will not take those conditions of release sufficiently

seriously.” (Id. at 2.) The court noted that he was given an opportunity to succeed on pretrial

release but chose not to do so. The court concluded that “[h]is violations are simply too varied,

widespread, and rampant to believe that he would succeed with a different release plan.” (Id.)

       In August 2020, Brown again moved the court to reopen detention. The court denied

the motion for essentially two reasons. First, the court relied on the same reasons that it initially

detained Brown in August 2019—namely, including the violent nature of the offenses charged,

which involve drug dealing and guns, for which Brown is facing a lengthy period of

incarceration (10-45 years); Brown’s prior failures to comply with the terms of his Douglas

County probation related to drug use and/or testing; his significant prior criminal record for

aggravated robbery and attempted aggravated battery and numerous other arrests; and, thus, the

threat of his continued involvement with drugs and guns if he were released poses a serious risk

                                                 4
          Case 5:19-cr-40081-HLT Document 85 Filed 12/01/20 Page 5 of 8




 of danger to the community. Second, the court relied on Brown’s string of violations when the

 court released him on bond from October 2019 to January 2020. He was given an opportunity

 to succeed on pretrial release and chose not to do so, and therefore he would likely continue to

 disregard court-ordered release conditions if he were released. Therefore, Brown had not

 shown that the court could impose conditions that would reasonably assure that he would not

 pose a risk of harm to others if he were released. (ECF 78.)

       Brown’s current motion now once again asks the court to reopen detention and, after an

emergency evidentiary hearing, order his release on conditions while his case is pending. (ECF

84.) Brown reports that he tested positive for COVID-19 while detained at CoreCivic, that he has

asthma and is at risk for serious complications from COVID-19, that he is experiencing respiratory

symptoms and low oxygen levels, and that CoreCivic is apparently short-staffed and delays in

medical care should be expected. Brown proposes that he live with his father while quarantining

and recuperating from COVID-19, after which he intends to find work.

II.    LEGAL ANALYSIS

       Brown invokes 18 U.S.C. § 3142(f) as grounds for relief. Under that statute, the court

may reopen detention

               at any time before trial if the judicial officer finds that [1]
               information exists that was not known to the movant at the time of
               the hearing and [2] that has a material bearing on the issue whether
               there are conditions of release that will reasonably assure the
               appearance of the person as required and the safety of any other
               person in the community.

       Here, Brown’s COVID-19 concerns satisfy the first prong in that they constitute new

information that was not known to him at the time of the prior detention hearings. But § 3142(f)

requires more than simply new information. It also requires that the new information must satisfy


                                                5
          Case 5:19-cr-40081-HLT Document 85 Filed 12/01/20 Page 6 of 8




the statute’s second prong—namely, that Brown’s COVID-19 concerns must have a “material

bearing” on whether conditions of release “will reasonably assure the appearance of such person

as required and the safety of any other person and the community.” § 3142(f).

       “A defendant’s concerns that he or she is facing heightened COVID-19 risks while

incarcerated typically do not factor into a § 3142(f) analysis because the risk of harm to the

defendant does not usually bear on whether the court can fashion conditions of release that will

reasonably assure that the defendant is not a risk of nonappearance or a risk of harm to any others

or the community.” United States v. Calvert, No. 19-40068-03-HLT, 2020 WL 1847754, at *2

(D. Kan. Apr. 13, 2020) (emphasis in original) (citing United States v. Clark, 448 F. Supp. 3d

1152, 1156 (D. Kan. 2020)); accord United States v. Del Real, No. 19-10131-JWB, 2020 WL

1974374, at *1 (D. Kan. Apr. 24, 2020). Furthermore, the governing legal standard is not the

harm that his incarceration would cause (however substantial) because the court must evaluate

“the danger” that would be “posed by the person’s release.” See Calvert, 2020 WL 1847754, at

*2 (quoting § 3142(g)(4)). In other words, the court must evaluate the risk of harm to others (not

to the defendant) if the defendant were released (not detained). Brown’s arguments are inapposite

because they are focused solely on the risk of harm to Brown if he remains in custody, which is

the opposite of the applicable legal standard. The court considers the defendant’s physical and

mental condition, 18 U.S.C. § 3142(g)(3)(A), only insofar as it bears on the defendant’s risk of

nonappearance or risk of harm to others if he were released. See Clark, 448 F. Supp. 3d at 1156;

Calvert, 2020 WL 1847754, at *2. In this case, Brown does not articulate any way in which his

COVID-19 developments change the court’s prior findings about his risk of danger to others if he

were released. Accordingly, the court denies his motion to reopen detention under § 3142(f).



                                                6
          Case 5:19-cr-40081-HLT Document 85 Filed 12/01/20 Page 7 of 8




       However, the court will deny the motion without prejudice and allow Brown to file a

renewed motion, if he wishes to do so, seeking relief under 18 U.S.C. § 3142(i). See Clark, 448

F. Supp. 3d at 1156 (recognizing the defendant “properly [sought] relief based on COVID-19

concerns under” § 3142(i)). That statute authorizes the court to permit temporary release if the

court determines that it is “necessary . . . for another compelling reason.” § 3142(i) (emphasis

added). A defendant is not entitled to temporary release under § 3142(i) based on generalized

pandemic-related fears or speculation; rather, “the court must make an individualized

determination as to whether COVID-19 concerns present such a compelling reason in a particular

case that temporary release is necessary.” Clark, 448 F. Supp. 3d at 1156-57. This court once

again reminds litigants who wish to seek pretrial release based on COVID-19 concerns that the

undersigned expects them to address at least the following factors:

               (1) the original grounds for the defendant’s pretrial detention, (2) the
               specificity of the defendant’s stated COVID-19 concerns, (3) the
               extent to which the proposed release plan is tailored to mitigate or
               exacerbate other COVID-19 risks to the defendant, and (4) the
               likelihood that the defendant's proposed release would increase
               COVID-19 risks to others.

Id. at 1157. The defendant bears the burden of establishing circumstances warranting temporary

release under § 3142(i). Id. at 1155 (citing United States v. Buswell, No. 11-CR-198-01, 2013

WL 210899, at *5 (W.D. La. Jan. 18, 2013)).

       In this case, Brown has not met this burden because his arguments bear only on the second

Clark factor by articulating his COVID-19 concerns with some degree of specificity.            His

arguments do not address the first factor by acknowledging that the court ordered him detained

pending trial because of the risk of harm that his release—e.g., his drug dealing, involvement with

guns, violent criminal history, pattern of domestic abuse, etc.—would pose to others. He also


                                                  7
           Case 5:19-cr-40081-HLT Document 85 Filed 12/01/20 Page 8 of 8




does not address the third or fourth factors regarding the extent to which his proposed release plan

is tailored to mitigate or exacerbate his COVID-19 risks or the likelihood that his proposed release

would increase COVID-19 risks to others.

         If Brown files a renewed motion, it must invoke § 3142(i) and address each of the Clark

factors. The renewed motion may not exceed 15 pages. The government must file a response,

if any, within two days from the date Brown files the renewed motion; the response may not

exceed 15 pages. Brown may file a reply brief within one day, not to exceed 2 pages. All

attachments and exhibits must be filed with the parties’ principal briefs and not the reply brief.

The court will intend to rule on the parties’ briefs without a hearing unless the court orders

otherwise.

         Lastly, the court also denies Brown’s request for an evidentiary hearing because he has not

identified what evidence he intends to proffer that would bear on a proper legal analysis.

         IT IS THEREFORE ORDERED that Brown’s Emergency Motion to Reopen Detention

Hearing and for Pretrial Release (ECF 84) is denied without prejudice to be renewed as set forth

above.

         IT IS SO ORDERED.

         Dated December 1, 2020, at Topeka, Kansas.


                                                              s/ Angel D. Mitchell
                                                              Angel D. Mitchell
                                                              U.S. Magistrate Judge




                                                  8
